Citation Nr: 1725460	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from September 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the Veteran's claim for TDIU was denied. 

Although the Veteran did not file a Notice of Disagreement (NOD) with respect to the TDIU claim, in a November 2013 Remand the Board assumed jurisdiction over the claim for entitlement to a TDIU as such was deemed part and parcel of a claim for an increased disability rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2017 the Board remanded the issue on appeal for additional development. The case is again before the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In the March 2017 remand, the Board found that a VA report dated in May 2016, in addition to multiple lay statements of record from the Veteran, raised service connection issues regarding upper extremity neurological disability on the right side, and lower body disability possibly due to myelomalacia. Those issues had not been adjudicated by the AOJ since the May 2016 VA report. As the Board did not have jurisdiction over them, each was referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The AOJ readjudicated the Veteran's claim in an April 2017 Supplemental Statement of the Case (SSOC). The record indicates that the AOJ obtained and considered the Veteran's treatment records from May 2016 to March 2017, however there is no indication that the AOJ considered or adjudicated the discrete issues raised by the Board in its March 2017 remand. 
 
Therefore the board finds that a remand of the TDIU claim is again necessary because it is inextricably intertwined with the issues previously referred to the AOJ. See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). The May 2016 VA report indicated significant right upper extremity disability that may be related to the service-connected cervical spine disability. Further, evidence indicated that diagnosed myelomalacia in the cervical spine may be causing the Veteran a lower body disability, to include neurological and urinary problems (see the May 2016 VA report, the VA MRI report dated in October 2008, the medical article submitted into evidence by the Veteran in March 2010, and the multiple statements of record from the Veteran). After these issues have been adjudicated by the AOJ, the claim to a TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Include in the record any outstanding VA treatment records, the most recent of which are dated in March 2017.

2. The AOJ should consider whether the evidence of record supports claims for service connection for a right upper extremity neurological disability, secondary to the Veteran's service-connected cervical spine disability and  a lower body disability caused by myelomalacia in the cervical spine, to include neurological and urinary problems. After such consideration, the AOJ should issue a rating decision either granting or denying these claims. 

3. After resolution of the issues regarding right upper extremity neurological disability and lower body disability due possibly to myelomalacia, readjudicate the claim for a TDIU. All evidence received since the April 2017 SSOC should be considered. If the TDIU remains denied, the Veteran should be provided another SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



